Citation Nr: 1047084	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-35 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had active service from November 1974 to November 
1976, and from April 1979 to November 1979.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota that, in part, denied the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The Veteran subsequently moved to Florida, and 
the case was certified to the Board by the RO in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case was remanded by the Board in April 2009 for additional 
evidentiary development.  The RO/AMC attempted to comply with all 
of the Board's remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the Veteran is entitled, as a matter of law, to 
compliance with remand directives).  But see, too, Dyment v. 
West, 13 Vet. App. 141, 146- 47 (1999) (requiring only 
"substantial," as opposed to exact, compliance).  Consequently, 
the Board regrettably must again remand this case.

In its April 2009 Remand, the Board found, in pertinent part, 
that:  

A DA Form 4465, dated in October 1976, states that 
the [Veteran] had received scheduled non-resident 
counseling, a command consultation and individual 
counseling/therapy.  Her commanding officer's 
appraisals of her efficiency and conduct were 
'unsatisfactory', while her counselor's opinion of 
her progress was 'fair'.  As no records from these 
sources are included in the claims file, it is 
unclear whether all of the appellant's in-service 
psychiatric treatment records have been obtained.  

Moreover, the April 2009 Remand found:

In her NOD and VA Form 9, the [Veteran] identified 
three of her accused attackers by name, and other 
military personnel who were aware of her situation.  
The RO has not yet ascertained whether or not any 
personnel matching the names given were stationed in 
Knielingen/Karlsruhe, Germany at that point in time.  
Furthermore, the [Veteran] has identified superior 
officers that she said have information pertaining to 
her allegations of changes in behavior and requests 
for transfer, but the RO has apparently not contacted 
the service department to ascertain whether any one 
of them is available to provide any information.

A review of the Veteran's file indicates that the RO did not 
attempt to obtain these records.  Accordingly, additional steps 
should be taken on remand to obtain those records.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2010) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2010) is completed.  In particular, the 
AMC/RO must notify the Veteran of the 
information and evidence needed to 
substantiate the Veteran's claim, and of 
what part of such evidence the Veteran 
should obtain and of what part the 
Secretary will attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The AMC/RO should take appropriate 
steps to secure any additional service 
treatment records or alternative records 
for the appellant (under her maiden and 
married names) through official channels 
or from any other appropriate source, 
including the Veteran.  In particular, a 
search for the report of any 
psychological or psychiatric 
evaluation/counseling performed while the 
Veteran was at Knielingen/Karlsruhe, 
Germany between May 11, 1979 and November 
11, 1976 must be undertaken.  In 
addition, the records from the non-
resident drug rehabilitation treatment 
should be sought.  These records should 
be associated with the claims file.  If 
there are no records, the documentation 
used in making that determination should 
be set forth in the claims file.

3.  The AMC/RO should obtain legible 
copies of all remaining material from the 
Veteran's Regular Army personnel records 
from the Official Military Personnel File 
(OMPF) or from any other appropriate 
source, to include all narrative 
performance evaluation reports, if any.  
All requests, negative responses, and 
information obtained should be associated 
with the claims file.  The Veteran should 
also be notified of any negative results.  
38 C.F.R. § 3.159.

4.  The AMC/RO should obtain from the 
Veteran the names and addresses of all 
government or private physicians and/or 
medical facilities and hospitals that 
have provided the Veteran with treatment 
for any psychiatric or psychological 
disorder after her discharge from 
service.  After securing the necessary 
release(s), the RO should obtain those 
records under the appropriate version of 
the Veteran's name and associate them 
with the claims file.

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The Veteran and her representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

6.  The AMC/RO should request from the 
Veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual assault during service.  The RO 
inquiry should include possible sources 
listed in M21-1MR, part III.  The Veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event(s) and 
that she must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.

7.  Thereafter, the AMC/RO should request 
any supporting evidence from alternative 
sources identified by the Veteran.  The 
AMC/RO should determine whether any of 
the individuals named by the Veteran in 
the claims file as having knowledge of 
the alleged events can be located through 
VA or service sources.  If any of them 
can be located, the AMC/RO should offer 
to forward a letter from the Veteran to 
such individuals for the purpose of 
obtaining a statement concerning their 
knowledge of the alleged stressful 
events.  

8.  As stated in the Board's prior 
remand, readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case, 
afforded the opportunity to respond, 
and the case should then be returned to 
the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


